IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
ZBIG WOJCIECHOWSKI,

             Appellant,

 v.                                                  Case No. 5D14-156

NICOLE CLARK,

             Appellee.

________________________________/

Decision filed March 24, 2016

 Appeal from the Circuit Court
 for Osceola County,
 C. Jeffery Arnold, Judge.

Elizabeth Siano Harris, of Law Offices of
E.S. Harris, P.A., Titusville, for Appellant.

James M. Campbell, of The Orlando
Family Firm, Orlando, for Appellee.


PER CURIAM.

      AFFIRMED.




SAWAYA and WALLIS, JJ., concur.
BERGER, J., concurs specially with opinion.
BERGER, J., concurring specially.                                                 5D14-156

       The overwhelming evidence in this child custody case establishes that the child's

mother is, at the very least, a drug addict,1 which is why I could not disagree more with

the trial court’s decision to grant her majority time-sharing.            Nevertheless, my

disagreement does not warrant reversal.

       Trial courts are afforded broad discretion in child custody cases.                See

Schwieterman v. Schwieterman, 114 So. 3d 984, 987 (Fla. 5th DCA 2012) (citing Miller

v. Miller, 842 So. 2d 168, 169 (Fla. 1st DCA 2003)).              As such, we apply a

“reasonableness” test to determine whether the trial judge abused his discretion.

Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980).              Under this test, “[i]f

reasonable men could differ as to the propriety of the action taken by the trial court, then

the action is not unreasonable and there can be no finding of an abuse of discretion.” Id.

Because I cannot conclude that no reasonable man would have taken the view of the trial

court, I am compelled to concur with the majority decision to affirm.




       1
         The evidence established that the child's mother had been consuming narcotic
prescription medication for years, that she was being prescribed a large number of
narcotics by several doctors at the same time, and that the total number of narcotic pills
she received from various doctors in a given month totaled “in the hundreds.” The
evidence also established that she consumed, or otherwise disposed of, a total of 268
narcotic pills between January 19, 2012, and January 27, 2012. In my view, this evidence
belies the trial court’s conclusion, in paragraph q of the Final Judgment, that the mother
had the capacity and disposition to maintain an environment for the child that is free from
substance abuse.